                       UNITED STATES DISTRICT COURT

                          DISTRICT OF SOUTH DAKOTA

                                WESTERN DIVISION


UNITED STATES OF AMERICA,                              CR. 17-50068-JLV

                   Plaintiff,
                                                            ORDER
     vs.

WAYLEN SHERMAN BLOCK,

                   Defendant.


                                 INTRODUCTION

      Defendant Waylen Sherman Block pled guilty to one count of receipt of

child pornography by a previous sex offender in violation of 18 U.S.C.

§§ 2252A(a)(2)(A) and 2252A(b)(1). (Docket 64). The government moved the

court to order defendant to pay $47,000 in restitution to six victims of child

pornography. (Docket 68). The court sentenced defendant on August 10,

2018, but deferred its restitution order pending supplemental briefing regarding

the impact of defendant’s alleged indigence on the mandatory restitution. 1

(Dockets 78 & 81). The parties submitted their supplemental briefs and this

matter became ripe for adjudication on October 9, 2018. (Dockets 83 & 85).

For the reasons given below, the court concludes it cannot order restitution in

this case and denies the government’s motion.




      1The  parties agree defendant’s alleged indigence is irrelevant to the court’s
restitution determination. (Dockets 83 at pp. 1-2 & 85 at p. 1). The court
agrees. 18 U.S.C. § 2259(b)(4).
                                   ANALYSIS

I.    Government’s Motion for Restitution

      The government seeks $47,000 in restitution from defendant for payment

to six child pornography victims. (Docket 68). Specifically, the government

seeks $12,000 for Angela, $10,000 for Violet, the victim of the “At School” child

pornography series, $10,000 for Lily, the victim of the “Vicky” series, and $5,000

each to Pia, Ava, and Mya, the victims of the “Sweet Sugar” series. 2 Id. The

government filed voluminous documentation about the harms suffered by each

victim to justify its request. See Dockets 68-1 – 68-5. The government,

arguing that defendant “both produced and distributed images of child

pornography,” suggests that an amount greater than $3,000 per victim is

appropriate. (Docket 83 at p. 3). Defendant argues the government produced

no evidence regarding the extent to which his conduct contributed “to the

proximate cause of each of the individual victim’s [sic] losses” and asks the court

to order $2,500 in restitution to Angela, Violet and Lily, with $1,250 to Pia, Ava,

and Mya. (Docket 85 at pp. 2-3).

II.   Legal Standard 3

      “Under 18 U.S.C. § 2259(a), a district court shall order restitution for

offenses that involve the sexual exploitation of children and child pornography in

      2Each   of these names are pseudonyms for the actual victims.

      3The court is aware a new statute revising 18 U.S.C. § 2259 was enacted in
December of 2018. See Amy, Vicky, and Andy Child Pornography Victim
Assistance Act of 2018, Pub. L. 115-299, 132 Stat. 4383 (Dec. 7, 2018).
Because the court concludes it cannot order restitution in this case, the court
need not determine whether the new statute applies retroactively to the
government’s restitution motion.
                                        2
particular.”   United States v. Beckmann, 786 F.3d 672, 682 (8th Cir. 2015).

“The government bears the burden of proving the amount of restitution based on

a preponderance of the evidence.”     United States v. Hoskins, 876 F.3d 942, 945

(8th Cir. 2017).    The court must order restitution under this statute “only to the

extent that the defendant’s offense proximately caused the victim’s losses.”

Beckmann, 786 F.3d at 682.       Losses a victim may have suffered include:

medical services relating to physical, psychiatric or psychological care; physical

and occupational therapy or rehabilitation; necessary transportation, temporary

housing and child care expenses; lost income; reasonable attorneys’ fees, as well

as other costs incurred; and any other relevant losses incurred by the victim.

18 U.S.C. § 2259(c)(2).    The court “may not decline to issue an order” for

restitution based on “the economic circumstances of the defendant” or “the fact

that a victim has, or is entitled to, receive compensation for his or her injuries

from the proceeds of insurance or any other source.”      18 U.S.C. § 2259(b)(4).

       The Paroline Court “found that § 2259 did not require but-for causation,

and that restitution could be awarded in an amount ‘that comports with the

defendant’s relative role in the causal process that underlies the victim’s general

losses.’ ”   Hoskins, 876 F.3d at 946 (quoting Paroline v. United States, 572 U.S.

434, 458 (2014)).     To guide the district court’s causal analysis, the Court

explained:

       There are a variety of factors district courts might consider in
       determining a proper amount of restitution, and it is neither
       necessary nor appropriate to prescribe a precise algorithm for
       determining the proper restitution amount at this point in the law’s
       development.      Doing so would unduly constrain the
       decisionmakers closest to the facts of any given case. But district
                                        3
      courts might, as a starting point, determine the amount of the
      victim’s losses caused by the continuing traffic in the victim’s
      images . . . then set an award of restitution in consideration of
      factors that bear on the relative causal significance of the
      defendant’s conduct in producing those losses.

Paroline, 572 U.S. at 459-60 (internal citation omitted). The factors Paroline

provided as guidance include:

      1.    the number of past criminal defendants found to have
            contributed to the victim’s general losses;

      2.    reasonable predictions of the number of future offenders likely
            to be caught and convicted for crimes contributing to the
            victim’s general losses;

      3.    any available and reasonably reliable estimate of the broader
            number of offenders involved (most of whom will, of course,
            never be caught or convicted);

      4.    whether the defendant reproduced or distributed images of
            the victim;

      5.    whether the defendant had any connection to the initial
            production of the images;

      6.    how many images of the victim the defendant possessed; and

      7.    other facts relevant to the defendant’s relative causal role.

Id. at 460 (numbering added and spacing altered for readability).    Emphasizing

“[t]hese factors need not be converted into a rigid formula,” the Court stated they

      should rather serve as rough guideposts for determining an amount
      that fits the offense. The resulting amount fixed by the court would
      be deemed the amount of the victim’s general losses that were the
      ‘proximate result of the offense’ for purposes of § 2259, and thus the
      ‘full amount’ of such losses that should be awarded.

Id.




                                        4
III.   Lack of Evidence Defendant Possessed Images of Named Victims

       Defendant pled guilty to one count of receipt of child pornography by a

previous sex offender. (Docket 64). As a part of his plea agreement, defendant

signed a factual basis statement describing his offense. (Docket 59). That

statement attributes “thousands of images of child pornography” to defendant

but does not specifically state any of those images depicted the named victims.

In fact, the government provided no evidence connecting defendant to the named

victims. The government’s pro forma motion for restitution merely directs the

court to the supporting documentation generated by the victims’ attorneys.

(Docket 68). The supporting documentation is extensive and provides ample

evidence showing the extreme harms suffered by the victims. See Dockets 68-1

through 68-5. However, the documentation does not allege defendant

possessed images of the named victims. The attorney representing both Violet

and Lily, for example, states she has not been informed of the number of images

or videos depicting her clients involved in defendant’s case. (Docket 68-2 at

p. 7 & 68-3 at p. 13).

       “Restitution . . . under section 2259 is proper only to the extent that

defendant’s offense proximately caused the victim’s losses.” United States v.

Bordman, 895 F.3d 1048, 1056 (8th Cir. 2018) (quoting Beckmann, 786 F.3d at

682). It is undisputed that possessors of child pornography “cause proximate

harm to victims[.]” Id. However, the court cannot conclude defendant caused

any harm at all to the named victims when there is no evidence defendant

                                         5
possessed any images of these victims. The court is aware that it must order

defendant to pay restitution to the victims of his crime. 18 U.S.C. § 2259(a)

(“[T]he court shall order restitution . . .”) (emphasis added). The court does not

doubt the severe harms suffered by the named victims, nor does it discount the

possibility that images of these victims may be among the thousands of images

defendant possessed. The court nevertheless must deny the pending motion for

restitution because the government failed to provide any evidence demonstrating

defendant possessed images of these specific named victims.

      Accordingly, it is

      ORDERED that the government’s motion for restitution (Docket 68) is

denied.

      Dated January 24, 2019.

                               BY THE COURT:

                               /s/ Jeffrey L. Viken
                               JEFFREY L. VIKEN
                               CHIEF JUDGE




                                        6
